877 North 8th West, Riverton, WY 82501 USA, Ph: (307) 856-9271, Fx: (307) 857-3050, www.usnrg.com For Immediate Release U.S. ENERGY CORP. REPORTS SECOND QUARTER 2 Second Quarter Operations and Corporate Update Conference Call RIVERTON, Wyoming – August 10, 2009 – U.S. Energy Corp. (NASDAQ Capital Market: “USEG”) (“USE” or the “Company”), a natural resources exploration and development company with interests in molybdenum, oil and gas, geothermal, and real estate assets, today reported highlights and financial results for the six months ended June 30, 2009. Selected Highlights for the Second Quarter of 2009 and Period Subsequent to June 30, 2009 · Entered into three oil and gas participation agreements with Houston Energy L.P. · Drilled three wells with Houston Energy L.P., two wells deemed commercially viable, one well deemed non-productive. · Production from successful wells expected to come on line 3rd and 4th quarters 2009. · Initiated geothermal temperature gradient drilling program with Standard Steam Trust, LLC. · Acquired 22,033 acres of additional geothermal leases with Standard Steam Trust, LLC. · Revenues for the six months and quarter ended June 30, 2009 increased by $2,329,000 $1,065,000, respectively over the same periods of 2008. Conference Call The Company has scheduled a conference call to update shareholders and analysts on the Company's recent operational progress and to provide a corporate update. Second Quarter Operations and Corporate Update Conference Call When:Wednesday August 12th at 10:00 AM MST (12:00 PM EST). Dial-In Number:(877) 856-1958 (within U.S. and Canada), (719) 325-4768 (International). Replay Number:(888) 203-1112 (within U.S. and Canada), (719) 457-0820 (International). ID Number:3184454.The replay will be available starting at approximately 1:00 PM MST (3:00 PM EST) and will be available for 3 days through Midnight, Friday, August 14th. Press Release
